Taylob, J.
This action was brought to recover a penalty under sections 40 and 41 of the Civil Eights Law prohibiting discrimination because of race, creed or color.
According to testimony adduced by plaintiff, a colored girl, she was refused admittance to the defendant’s skating rink because of her color. She made three attempts to gain admittance, once alone, once when her mother accompanied her to the box office, and a third time when her mother and another adult accompanied her to that office. Defendant offered no evidence on the trial.
Under section 484 of the Penal Law, it is unlawful to admit into or permit to remain in a skating rink any child actually or apparently under the age of sixteen years unless it is accompanied by its parent or guardian or by an adult person authorized by its parent or guardian. When plaintiff applied for admittance to defendant’s rink, she was under sixteen years of age. As appears without dispute, neither of the adults who accompanied her to the box office applied for a ticket of admission or offered to accompany plaintiff into the rink; and neither intended so to do. Defendant, under these circumstances, was prohibited by law from permitting the plaintiff to enter the rink alone. Plaintiff, therefore, failed to establish a cause of action under the Civil Eights Law, and may not invoke that statute. The two statutes involved must be so interpreted that a field may be found for the reasonable operation of both. (Matter of Tiffany, 179 N. Y. 455, 457.)
Plaintiff contends that the protection of section 484 of the Penal Law is a matter of defense to be pleaded by the defendant (vide Civ. Prac. Act, § 242), and that, since the answer is only a general denial, the protection of section 484 of the Penal Law is not available to the defendant.
Eegardless of the pleadings, however, where it appears that a cause of action alleged is opposed to good morals or sound public policy, or offends the provisions of a statute enacted for the public good, the court will, of its own motion, deny relief thereunder. (Cf. Sprague v. Webb, 168 App. Div. 292, 299, 300, affd. 225 N. Y. 685; Reiner v. North American Newspaper Alliance, 259 N. Y. 250, 261.) Defendant is not restricted to the reason shown to have been given by its manager for excluding plaintiff from the rink. Bad motive for strict insistence on legal rights does not preclude a defendant from justifying his act *703if another and valid reason existed, although the defendant did not know of it at the time. (Cf. Getty v. Williams Silver Co., 221 N. Y. 34, 39; Hutchinson v. Washburn, 80 App. Div. 367.) Such a reason in this case, shown by plaintiff herself, is that she was not entitled legally to enter the rink. Plaintiff, therefore, failed to establish a cause of action and hence the direction of a verdict in her favor constituted error. No cause of action based upon a statutory right may be sustained when the granting of such right would result in the violation of a criminal statute.
The judgment should be reversed on the law, with costs, and the complaint dismissed on the law, with costs.